           Case 3:20-cv-00319-JBA Document 33 Filed 02/11/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

SUSAN ROSS, et al.,                           :        CIVIL NO. 3:20-CV-00319 (JBA)
     Plaintiffs,                              :
                                              :
      v.                                      :
                                              :
MELLEKAS, et al.,                             :
     Defendants.                              :       FEBRUARY 11, 2021

           JOINT MOTION TO MODIFY THE SCHEDULING ORDER (DOC. #32)

       The parties hereby jointly and respectfully move to modify the scheduling order (Doc.

#32.) Specifically, the parties request the discovery deadline be extended from February 11,

2021 until April 12, 2021.

       The parties are still engaged in active discovery in this case. The parties have exchanged

written discovery requests. The Defendants have responded to the Plaintiffs written discovery

requests. Plaintiffs have partially responded to the Defendants’ written discovery requests and

the parties are still in the process of resolving a discovery dispute via a proposed protective

order. However, the parties have been unable to arrange depositions of the various witnesses in

this case, including the expert witnesses disclosed by Defendants’ on December 11, 2020 and the

expert witness disclosed by the Plaintiffs on January 15, 2021. The parties therefore submit that

additional time is necessary to complete discovery in this case, which includes hopefully

avoiding litigation on any outstanding discovery disputes.

       Accordingly, the parties jointly request an extension of sixty days of the current

discovery deadline, which would close discovery in this case on April 12, 2021.

WHEREFORE, the parties respectfully request the Court grant this Motion.




                                                  1
Case 3:20-cv-00319-JBA Document 33 Filed 02/11/21 Page 2 of 3




                           DEFENDANTS
                           Mellekas et al.

                           WILLIAM TONG
                           ATTORNEY GENERAL




                        BY:
                            ________________
                           James M. Belforti
                           Assistant Attorney General
                           110 Sherman Street
                           Hartford, CT 06105
                           Tel: (860) 808-5450
                           Fax: (860) 808-5591
                           Federal Bar No. ct30449
                           E-Mail: james.belforti@ct.gov


                        By: Janelle R. Medeiros
                           Janelle R. Medeiros
                           Assistant Attorney General
                           Federal Bar No. ct30514
                           110 Sherman Street
                           Hartford, CT 06105
                           Telephone: (860) 808-5450
                           Fax No.: (860) 808-5591
                           E-Mail: Janelle.medeiros@ct.gov


                        BY:_/s/ Samantha C. Wong__________
                           Samantha C. Wong
                           Assistant Attorney General
                           110 Sherman Street
                           Hartford, CT 06105
                           Federal Bar #ct30974
                           E-Mail: samantha.wong@ct.gov
                           Tel.: (860) 808-5450
                           Fax: (860) 808-5591

                           PLAINTIFFS
                           SUSAN ROSS, ET AL

                        BY:/s/ David D. Jensen
                          David D. Jensen [ct30884]

                              2
          Case 3:20-cv-00319-JBA Document 33 Filed 02/11/21 Page 3 of 3




                                                DAVID JENSEN & ASSOCIATES
                                                33 Henry Street Beacon, New York 12508
                                                Tel: 212.380.6615
                                                Fax: 914.591.1318
                                                 david@djensenpllc.com


                                         CERTIFICATION

        I hereby certify that on February 11, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing

system. Parties may access this filing through the Court's system.




                                                 ________________
                                                James M. Belforti
                                                Assistant Attorney General




                                                   3
